PER CURIAM.
Randall Leonard appeals orders entered September 18, 2012; September 19, 2012; November 7, 2012; November 16, 2012; and November 15, 2012, summarily denying several rule 3.850 motions for postcon-viction relief and one petition for writ of habeas corpus. We dismiss as to the first two notices of appeal, pertaining to the September 18 and 19 orders, for failure to comply with this court’s untimeliness order, and otherwise affirm.

Dismissed in Part and Affirmed in Part.

DAMOORGIAN, C.J., CIKLIN and LEVINE, JJ., concur.